99 F.3d 400
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Robert A. JENKINS, Plaintiff-Appellant,v.Walter R. KELLY, Albert J. Hall, Jr., Mr. Weber, LarryBreton, Defendants-Appellees.
No. 95-2210.
United States Court of Appeals, Second Circuit.
Dec. 6, 1995.

1
APPEARING FOR APPELLANT:  Robert A. Jenkins, pro se, Rome, N.Y.


2
APPEARING FOR APPELLEES:Dennis C. Vacco, N.Y. State Atty. Gen., Albany, N.Y.


3
W.D.N.Y.


4
AFFIRMED.


5
This cause came on to be heard on the transcript of record from the United States District Court for the Western District of New York and was taken on submission.


6
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.


7
Robert Jenkins, an incarcerated state prisoner, appeals pro se from the March 10, 1995, judgment dismissing, on motion for summary judgment, his complaint filed pursuant to 42 U.S.C. § 1983 against state corrections officials.  He alleges that he was impeded in his ability to litigate a state court lawsuit he had initiated because on the day of a court hearing he missed breakfast, received a late lunch, was left in a holding cell that was cold, was kept shackled during the state court hearing, and was deprived of some unspecified legal materials.


8
These claims were thoroughly considered in a detailed recommended ruling by Magistrate Judge Maxwell, which was approved by Judge Skretny.  For the reasons set forth in the recommended ruling and the District Judge's decision, we affirm, concluding that no violation of constitutional rights has been shown.